      Case
       Case1:20-cv-01312-LTS-GWG
            1:20-cv-01312-LTS-GWG Document
                                   Document38-6
                                            47 Filed
                                                Filed05/15/20
                                                      05/07/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,

                                      Plaintiff,
        v.                                                          Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,

                                      Defendants.


                    DECLARATION OF DAVID M. ADDERLEY
                     IN SUPPORT OF MOTION TO DISMISS

               David M. Adderley, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declares the following to be true and correct:


               1.      I make this declaration in support of the joint motion to dismiss Ubiquiti’s

Amended Complaint (Dkt. 10) made by myself and do so based on only my personal knowledge.

               2.      I am a member of the Board of Directors for defendant Peraso Technologies,

Inc. (“Peraso”) and have held that position since November 1, 2018. I am also the president of

Celtic-GCI SPV I GP Inc., the president of Celtic House General Partner (Fund III) (U.S.) Inc.,

the President of Celtic House SPV II GP Inc, and a partner in Celtic House General Partner (Fund

III) Inc.

               3.      I have reviewed the Amended Complaint (Dkt. 10) filed against Peraso,

myself, and the other individual defendants.
     Case
      Case1:20-cv-01312-LTS-GWG
           1:20-cv-01312-LTS-GWG Document
                                  Document38-6
                                           47 Filed
                                               Filed05/15/20
                                                     05/07/20 Page
                                                               Page22ofof33



              4.       I am a resident of Ottawa, Ontario. I am not, and have never been, a

resident of New York State.

              5.       I have not agreed to be subject to the jurisdiction of this Court in the License

and Development Agreement at issue in this case (Dkt. 10, ¶ 19) or in any other agreement between

Peraso and Ubiquiti.

              6.       I was not personally involved in negotiating any agreements with Ubiquiti

and have not communicated directly with any of their employees or representatives at any time.

              7.       I have not traveled to New York in connection with the negotiation of any

agreements with Ubiquiti. In fact, I have not traveled to New York since 2010, and that was for

reasons unrelated to Peraso and Ubiquiti.

              8.       Ubiquiti has alleged that co-defendant William McLean “advised Ubiquiti

that . . . the Default Notice did not require a response because the Third Tranche Development

Milestones had not been achieved prior to October 31, 2019.” Dkt. 10, ¶ 44. I was not involved

in any such conversations, and I am not aware of any alleged communication by Mr. McLean

making these statements.

              9.       None of my communications or discussions with co-defendants William

McLean, Riadh Zine, Imed Zine, Jim Whitaker, or Shawn Abbott relating to the termination of the

agreements with Ubiquiti (Dkt. 10, ¶ 45) occurred in New York.

              10.      None of my communications or discussions with William McLean, Riadh

Zine, Imed Zine, Jim Whitaker, or Shawn Abbott relating to the third-party purchaser (Dkt. 10, ¶

45) occurred in New York.




                                                  2
        Case
         Case1:20-cv-01312-LTS-GWG
              1:20-cv-01312-LTS-GWG Document
                                     Document38-6
                                              47 Filed
                                                  Filed05/15/20
                                                        05/07/20 Page
                                                                  Page33ofof33



Date: May 1, 2020


                                                    ___
                                                     ____________
                                                     __        __________
                                                               __       _ _______
                                                 ________________________________
                                                            Da id M.
                                                            David M Adderley
                                                                     Adderle




                                          3
092118.00000 Litigation 15475320v1
